Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN-106352523-A, English translation in file wrapper).
Regarding claim 1, Yang discloses:
An air conditioner indoor unit comprising:
a chassis (Yang, fig. 1, chassis 1);
an air duct assembly (Yang, fig. 1, air guiding mechanism 4) detachably connected with the chassis (Yang, fig. 1, via anti-dropping mechanism 12);
a face frame (Yang, fig. 1, left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) including a detachment opening (Yang, fig. 1, opening in front formed when left end plate 1101 and right end plate 1102 are placed on the upper middle frame 7, socket 101, and chassis 1) configured to allow the air duct assembly to pass through
a first panel (Yang, fig. 1, lower middle frame 5) configured to cover the detachment opening once the first panel is closed or completely expose the detachment opening once the first panel is opened to allow the air duct assembly to pass through; and
a second panel (Yang, fig. 1, top panel, not labelled) configured to cooperate with the first panel to cover a surface of the face frame;
wherein the air duct assembly is located between the chassis and the face frame, and in a space enclosed by the chassis and the face frame (Yang, fig. 1, see position of air guiding mechanism 4 when placed inside the chassis 1).
Regarding claim 4, Yang discloses:
The air conditioner indoor unit of claim 1, wherein the first panel includes an air outlet (Yang translation, para. 0025, lines 231-232: “The air guide door is provided between the two sides of the mechanism 4; the air guide door is provided with an air outlet”) in communication with an air duct formed by the air duct assembly (Yang, fig. 1, air guiding mechanism 4).
Regarding claim 11, Yang discloses:
The air conditioner indoor unit of claim 1, wherein:
the second panel is positioned above the first panel (Yang, fig. 1, see that the unlabeled top panel is above the lower middle frame 5); and
the first panel and the second panel are configured to cooperate with each other to cover a front side of the face frame (Yang, fig. 1, see that the unlabeled top panel will cover some of the lower middle frame 5 when both are installed).
Regarding claim 12, Yang discloses:
The air conditioner indoor unit of claim 11, wherein:
an upper end of the second panel is rotatably connected with the face frame (Yang, fig. 1, see that the unlabeled top panel can rotated into place on the upper middle frame 7); and
a lower end of the second panel is movable relatively away from the face frame (Yang, fig. 1, see that the unlabeled top panel’s lower end can rotate away from the face frame).
Regarding claim 17, Yang discloses:
The air conditioner indoor unit of claim 1, wherein the second panel is rotatably connected with the face frame at one end of the second panel (Yang, fig. 1, see that the unlabeled top panel can rotated into place on the upper middle frame 7), and is openable relatively away from the face frame at another end of the second panel (Yang, fig. 1, see that the unlabeled top panel’s lower end can rotate away from the face frame).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) as applied to claim 1 above, and further in view of Park (US-20050279116-A1).
Regarding claim 2, Yang discloses:
The air conditioner indoor unit of claim 1.
Yang fails to explicitly teach:
further comprising:
a grille assembly including a grille member and a filter arranged at the grille member;
wherein:
the face frame further includes an installation opening; and
the grille member is arranged in the installation opening.
Park teaches:
further comprising:
a grille assembly including a grille member (Park, fig. 3, suction grille 140) and a filter (Park, dust-collecting filter 180) arranged at the grille member;
wherein: the face frame further includes an installation opening (Park, fig. 3, opening formed in top of front frame 120 when suction grille 140 is removed); and
the grille member is arranged in the installation opening (see Park, fig. 3).
The specific modification the examiner has in mind is installing the grill member and filter of Bai in an appropriate place of Yang’s air conditioner like the back (which appears to already have a grille member that is not described in detail).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Park (in the field of air conditioners) to filter the air.
Regarding claim 3, the combined teachings teach:
The air conditioner indoor unit of claim 2, wherein the grille member and the filter are integrally formed as one integral structure.
Claims 5-8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) as applied to claim 1 above, and further in view of Ooishi (US-20090158765-A1).
Regarding claim 5, Yang discloses:
The air conditioner indoor unit of claim 1.
The combined teachings fail to explicitly teach:
wherein the first panel is clamped with the face frame.
Ooishi teaches:
wherein the first panel is clamped with the face frame (see Ooishi, fig. 1, via ref. nos. 25, 26, 2a, and 2b on both sides of closing panel 1 and main body 2).
The specific modification the examiner has in mind is attaching the lower middle frame 5 with clamps to the socket 101 as demonstrated by Ooishi.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Ooishi (in the field of air conditioners) to not require threaded fasteners to remove the lower middle frame 5.
Regarding claim 6, the combined teachings teach:
The air conditioner indoor unit of claim 5, wherein a left end and a right end of the first panel are detachably clamped with the face frame (see Ooishi, fig. 1, via ref. nos. 25, 26, 2a, and 2b on both the left and right sides of closing panel 1 and main body 2).
Regarding claim 7, the combined teachings teach:
The air conditioner indoor unit of claim 5, wherein:
the first panel includes a plurality of clamps
the face frame includes a plurality of clamping holes (Ooishi, fig. 1, ref. nos. 2a and 2b) formed at a front side of the face frame and configured to fit with the clamps.
Regarding claim 8, the combined teachings teach:
The air conditioner indoor unit of claim 7, wherein the plurality of clamps include:
one or more first clamps at the inner side of a left end of the first panel (Ooishi, fig. 1, ref. nos. 25 and 26 on the left side); and
one or more second clamps at the inner side of a right end of the first panel (Ooishi, fig. 1, ref. nos. 25 and 26 on the right side).
Regarding claim 10, this claim would be identical to previously rejected claim 7 if the clamps protruded from the face frame and clamping holes were in the first panel, i.e., if the clamps and clamping holes were reversed. The applicant has not disclosed that having the clamps protruded from the face frame and clamping holes were in the first panel does anything more than produce the predictable result of attaching the first panel to the face frame. Since it has been held that reversal of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the air conditioner indoor unit of combined teachings and meet the claimed limitations in order to provide the predictable results of attaching the first panel to the face frame.
Regarding claim 18, Yang discloses:
The air conditioner indoor unit of claim 1.
Yang fails to explicitly teach:
further comprising: an air guiding assembly at the first panel.
Ooishi teaches:
further comprising: an air guiding assembly at the first panel (Ooishi, fig. 1, up-down wind direction boards 60a and 60b; para. 0042).

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Ooishi (in the field of air conditioners) to aim the cool air in a desired direction.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) in view of Ooishi (US-20090158765-A1) as applied to claim 7 above, and further in view of Yasutomi (US-20070261425-A1).
Regarding claim 9, the combined teachings teach:
The air conditioner indoor unit of claim 7, wherein:
the plurality of the clamps include:
two first clamps oppositely arranged at the inner side of a left end of the first panel and spaced apart from each other (Ooishi, fig. 1, ref. nos. 25 and 26 on the left side); and
two second clamps oppositely arranged at the inner side of a right end of the first panel and spaced apart from each other (Ooishi, fig. 1, ref. nos. 25 and 26 on the right side).
The combined teachings fail to explicitly teach:
each of the two first clamps and the two second clamps includes a fastening and protruding portion extending along an up-down direction at a free end of the clamp; and
the fastening and protruding portions of the two first clamps extend in opposite directions, and the fastening and protruding portions of the two second clamps extend in opposite directions.

each of the two first clamps and the two second clamps includes a fastening and protruding portion extending along an up-down direction at a free end of the clamp (Yasutomi, fig. 10, claws 81a and 81b); and
the fastening and protruding portions of the two first clamps extend in opposite directions, and the fastening and protruding portions of the two second clamps extend in opposite directions (Yasutomi, fig. 10, claws 81a and 81b, see that the directions oppose each other).
The specific modification the examiner has in mind is changing the direction of the clamps to extend in opposite directions as shown by Yasutomi, fig. 10.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Yasutomi (in the field of air conditioners) to attach the lower middle frame 5 to the upper middle frame and chassis in a way that is stable if the air conditioner is upside down or right-side up (if the clamps are facing the same direction then in one orientation the lower middle frame 5 may fall out due to gravity).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) as applied to claim 1 above, and further in view of Yasutomi (US-20070261425-A1).
Regarding claim 13, Yang discloses:
The air conditioner indoor unit of claim 1
Yang fails to explicitly teach:
wherein:
one end of the first panel is rotatably connected with the face frame; and
another end of the first panel is movable relatively away from the face frame.
Yasutomi teaches:
wherein:
one end of the first panel is rotatably connected with the face frame (Yasutomi, fig. 8(c), see rotation of second panel portion 62; also see para. 0068); and
another end of the first panel is movable relatively away from the face frame (Yasutomi, fig. 8(c), see that top of second panel portion 62 moves away from the face frame)
The specific modification the examiner has in mind is changing how the lower middle frame 5 is mounted to the chassis 1 and upper middle frame 7 as shown by Yasutomi so that the lower middle frame can rotate out from the top and be lifted up to be removed. This would also require changing the left and right ends of the lower middle frame 5 to not interfere with the left end plate 1101 and right end plate 1102.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Yasutomi (in the field of air conditioners) to allow the lower middle frame 5 to be more easily removed.
Regarding claim 14, the combined teachings teach:
The air conditioner indoor unit of claim 13, wherein:
the second panel is positioned above the first panel (Yang, fig. 1, see that the unlabeled top panel is above the lower middle frame 5); and
the first panel and the second panel are configured to cooperate with each other to cover a front side of the face frame
Regarding claim 15, the combined teachings teach:
The air conditioner indoor unit of claim 14, wherein:
the one end of first panel is an upper end of the first panel (Yang, fig. 1, upper end of lower middle frame 5; this is also inherently true of all panels); and
the another end of the first panel is a lower end of the first panel (Yang, fig. 1, lower end of lower middle frame 5; this also is inherently true of all panels).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) as applied to claim 1 above, and further in view of Shibuya (US-20090183521-A1).
Regarding claim 16, the combined teachings teach:
The air conditioner indoor unit of claim 1.
The combined teachings fail to explicitly teach:
wherein the second panel and the face frame are integrally formed as one integral structure.
Shibuya teaches:
wherein the second panel (Shibuya, fig. 1, ref. no. 12) and the face frame (Shibuya, fig. 1, ref. nos. 110 and 130) are integrally formed as one integral structure (Shibuya, para. 0048).
The specific modification the examiner has in mind makes the second panel and face frame integrally formed as shown by Shibuya.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Shibuya (in the field of air conditioners) to simplify assembly of the air conditioner by having less parts to assemble.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation in file wrapper) as applied to claim 1 above, and further in view of Bai (CN-104748238-A).
Regarding claim 19, Yang discloses:
The air conditioner indoor unit of claim 1, wherein:
the air duct assembly includes a volute (Yang, fig. 1, anti-dropping mechanism 12).
Yang fails to explicitly teach:
the air duct assembly includes a volute including:
a first sliding protrusion structure at a left end of the volute; and
a second sliding protrusion structure at a right end of the volute;
the chassis includes:
a first side fixing member protruding from a left end of the chassis and including a first sliding groove structure at a side of the first side fixing member facing a right end of the chassis; and
a second side fixing member protruding from the right end of the chassis and including a second sliding groove structure at a side of the second side fixing member facing the first side fixing members; and
the first sliding protrusion structure is engaged with the first sliding groove structure, and
the second sliding protrusion structure is engaged with the second sliding groove structure.
Bai teaches:
The air conditioner indoor unit of claim 1, wherein:
the air duct assembly (Bai, fig. 1, lower chassis 2) includes a volute (Bai, fig. 1, sides of lower chassis 2) including:
a first sliding protrusion structure (Bai, fig. 15, rail 82) at a left end of the volute; and
a second sliding protrusion structure (Bai, fig. 15, rail 82 on the opposite side) at a right end of the volute;
the chassis (Bai, fig. 1, upper chassis 1) includes:
a first side fixing member (Bai, fig. 21, guide groove 81 on the left side) protruding from a left end of the chassis and including a first sliding groove structure (Bai, annotated fig. 14 of this office action, ref. no. a1411 on the left side) at a side of the first side fixing member facing a right end of the chassis; and
a second side fixing member (Bai, fig. 21, guide groove 81 on the right side) protruding from the right end of the chassis and including a second sliding groove structure (Bai, annotated fig. 14 of this office action, ref. no. a1411 on the right side) at a side of the second side fixing member facing the first side fixing members; and
the first sliding protrusion structure is engaged with the first sliding groove structure (see Bai, fig. 21 for engagement), and
the second sliding protrusion structure is engaged with the second sliding groove structure (see Bai, fig. 21 for engagement).

    PNG
    media_image1.png
    700
    723
    media_image1.png
    Greyscale

Bai, annotated figure 21
The specific modification the examiner has in mind is replacing the plug pins 401 of Yang with the rails of Bai, and replacing the socket 101 of Yang with the guide grooves of Bai.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner indoor unit of Yang as described in the previous paragraph in view of the teachings of Bai (in the field of air conditioners) to not require screws to attach the air duct assembly.
Regarding claim 20, the combined teachings teach:
The air conditioner indoor unit of claim 19, wherein the air duct assembly further includes a front water receiving plate (Yang, fig. 3, water receiving tray 10) formed at an upper part of the volute and integrally formed with the volute as one integral structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762